DETAILED ACTION
This Non Final Office Action is in response to the originally filed specification and claims [June 29, 2020].
Claims 1-14 are currently pending and have been considered below.
The claimed invention is provisionally rejected under Nonstatutory Obviousness Type Double Patenting with regards to co-pending applications 16/914,713, 16/914,760, and 16/914,807.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 16/914,713, 16/914,760, and 16/914,807 in view of Kahn et al [2009/0313048], Jay Walters “Towards a Discipline of Financial Informatics” (2014), and Espen Aarseth “The field of Humanistic Informatics and its relation to the humanities” (1997). 
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/914,713, 16/914,760, and 16/914,807 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 1 of currently considered application 16/914,786 is directed towards a method of agile human resources management to model candidate team structure comprising of: receiving requirements for an agile technology project from one or more customers; identifying any project stakeholders; identifying said project is primarily within a geoscience informatics field of study; identifying that an agile development team is to be modeled; identifying at least one agile development methodology to utilize in modeling; generating a team structure model document; reviewing with any project stakeholders; collaborating with talent acquisition providers; and managing any agile team structure changes throughout the implementation of the project. The bolded elements of the independent claim are duplicate claims with respect to the co-pending applications ‘713, ‘760, and ‘807. The only differentiating feature between the four co-pending applications is the non-functional descriptive aspect of describing what the informatics project field of study is being within. ‘713 is directed towards pharamcoinformatics, ‘760 is directed towards financial informatics, and ‘807 is directed towards humanities informatics. The functional claim language elements regarding the project management for an agile team development system are duplicate claim language sets. Further dependent claims 2-4 and 6-14 are duplicate claim sets that are identical between the four co-pending applications. 
Claims 1 and 5 within each respective application further define the specific informatic field of study. The claim language that is different within each respective application is found to be obvious over the following references. Application ‘713 is directed towards pharmacoinformatics, ‘760 is directed towards financial informatics, and ‘807 is directed towards humanities informatics. Application ‘713 in view of Kahn et al describes the meaning and description of drug trial and clinical project workflows that fall under pharmacoinformatics. It would be obvious to one of ordinary skill in the art that pharmacoinformatics would be combined within the current application as a project type that the project management system would be directed towards. Application ‘760 in view of Jay Walters “Towards a Discipline of Financial Informatics” (2014) describes and defines financial informatics in terms of background and projects. It would be obvious to one of ordinary skill in the art that financial informatics be combined within the current application as a project type that the project management system would be directed towards. Application ‘807 in view of Espen Aarseth “The field of Humanistic Informatics and its relation to the humanities” (1997) describes the field of humanistic informatics and research profile. It would be obvious for one of ordinary skill in the art that humanistic informatics be combined with the current application as a project type that the project management system would be directed towards. Claims 1-14 would be obvious in terms of double patenting in terms of the duplicate claim language and the additional references that provides the specific informatics field of study that the four co-pending applications are considered to be rejected under nonstatutory double patenting. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claim 1 is directed towards a method of agile human resources management to model candidate team structure comprising of: receiving requirements for an agile technology project from one or more customers; identifying any project stakeholders; identifying said project is primarily within a geoscience informatics field of study; identifying that an agile development team is to be modeled; identifying at least one agile development methodology to utilize in modeling; generating a team structure model document; reviewing with any project stakeholders; collaborating with talent acquisition providers; and managing any agile team structure changes throughout the implementation of the project. The independent claim is describing a project management method in terms of having a project being identified and then assembling the team based on agile methodologies which then generates a team model and manages the team structure changes through implementation of the project. The independent claim is merely describing agile project management which can be completed in terms of a mental process. Agile methodology is a philosophy of project management and development and having the process described is merely providing the mental process that a project manager would go through in terms of utilizing this methodology. A project manager can look at a product/project requirement, identify stakeholders (customers, employees, etc), identify an agile model, write down potential team members and iterations of the team using pen and paper, and then assemble and track the team’s progress (again utilizing mental or pen/paper assistance). The claims are describing a mental process of project management that is grouped under abstract ideas. 
Further, the claims can be considered an additional abstract idea in terms of certain method of organizing human activity. The claims regarding project management are based on business relations and providing rules and relationships between people (e.g. project managers, customers, and team members). The claims are directed towards the process of agile project management from inception/requirements to managing the iterations and changes which is describing a business relation/rules and processes between people (e.g. between customer and team members and team leaders). The independent claim is directed towards a certain method of organizing human activity which is a grouping of abstract ideas. 
The consideration in terms of the specific claim language regarding the project being a geoscience informatics project is merely describing and titling the project description for a human reader. This does not provide specific elements more than a title given to the type of data that the project is describing. The claimed invention is still describing and directed towards the abstract idea(s) and the geoscience informatics is merely describing non-functional descriptive material that also can be related back to field of use. Refer to MPEP 2106.05(h) and 2111.05. 
Step 2(a)(II) and 2(b) consider the additional elements of the independent claim in terms of being transformative into a practical application or significantly more than the identified abstract idea. There are no additional elements within the independent claims and thus the claims are not transformative into a practical application nor are they significantly more than the identified abstract idea. 
Dependent claims 2-9 and 11-14 are further describing the abstract idea(s) without providing additional elements. The dependent claims are further describing the aspects of the agile project management in terms of titles for the users within the claimed invention (leaders, executives, coaches, data scientists, etc), providing what the project requirements comprise, describing team structure, providing a definition and further description of the geoscience informatics, providing further aspects of a business relation/mental process by describing a talent acquisition aspect within the project team development, and tracking and monitoring changes through reviews and iterations of the team development. These aspects further describe the identified abstract idea(s) with no further additional elements to consider. 
Claim 10 is directed towards an additional element that should be considered. Claim 10 describes a computer used to input data within the software document. The additional element is a computer providing input. The computer is described in originally filed specification [pg. 3 paragraphs 9]. The originally filed specification merely states the use of a computer as a tool to implement as the description for the computer is, “The XP agile human resources process applies the concepts of co-located teams and paired programming, where two or more engineers work on one computer, in one room at the same time, on one section of technology code or hardware”. There is no technological improvement and the computer is merely generic technology to implement the identified abstract idea(s). The additional elements are not transformative into a practical application nor are they significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
The claimed invention is describing an abstract idea without significantly more or transformed into a practical application, therefore, claims 1-14 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abebe et al [2018/0068271], hereafter Abebe, in view of Shidlaghatta [2016/0189085], further in view of Wen Xiao et al, “Geoinformatics for the conservation and promotion of cultural heritage in support of the UN Sustainable Development Goals” (2018), hereafter Xiao.
Regarding claim 1, Abebe discloses a method of agile human resources management to model candidate team structure comprising of: identifying any project stakeholders; receiving requirements for an agile technology project from one or more customers (Paragraphs [63-67]; Abebe discloses that the agile team structure recommendation system can be provided inputs in terms of customer and project deliverable, as well as previous team members that have worked with the customer (interpreted as any project stakeholder).); 
identifying that an agile development team is to be modeled (Paragraphs [82-87]; Abebe discloses an agile team recommendation system based on identifying project requirements and targets to assemble an agile team structure.); 
identifying at least one agile development methodology to utilize in modeling (Paragraphs [87-91]; Abebe discloses that the recommendation system mines and generates specific team instances based on the software development knowledge base repository. This is further shown in [22-28] that describes the different methodologies that are gathered and stored within the repository for the recommendation system to utilize.); 
generating a team structure model document; (Paragraphs [64-69]; Abebe discloses the agile structure recommendation system that generates a team structure and further provides pipeline, schedules, communication tools, version control systems, and learning group agendas and meetings based on the team’s skillset and project requirements [70-72].); 
collaborating with talent acquisition providers (Paragraphs [12-14 and 53]; Abebe discloses that the system accesses HR databases which includes user career goals, performance reviews, and planned leave in terms of determining the agile team recommendation.); 
managing any agile team structure changes throughout the implementation of the project (Paragraphs [52-54]; Abebe discloses that the agile team recommendation system can update and take into account management of the team based on known planned leave and any updates based on the knowledge repository to update the scoring for the team structure.).  
Abebe discloses the above-enclosed limitations in terms of an agile team development system that provides recommendations and tracking for software development projects, however, Abebe does not specifically disclose having a stakeholder review or a collaboration with talent acquisition providers; 
Shidlaghatta teaches reviewing with any project stakeholders (Paragraphs [41]; Shidlaghatta teaches a similar agile team recommendation system that includes pre-approval and selection of potential team members based on a manager (interpreted as project stakeholder).);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the agile team recommendation system based on team and project attributes of Abebe the ability to have a project stakeholder review as taught by Shidlaghatta since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as providing a managerial review ensures proper oversight for the assembled team. 
The combination teaches the above-enclosed limitations, however, the combination does not teach that the project is a geoscience informatics project; 
Xiao teaches identifying said project is primarily within a geoscience informatics field of study (Pgs. 390-392; Xiao teaches the specific aspects of geoinformatics and the role it plays in cultural heritage and other geoscience fields of study.
Examiner notes that what the project is merely describes non-functional descriptive material. The system functions and operates in terms of project management and having the project being titled or directed towards a primary area of study is merely for a human reader to relate in terms of what the project is describing. The system would merely operate in terms of the project management and other aspects regardless of the field of study in terms of being geoscience informatics or other fields of study. Refer to MPEP 2111.05.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the agile project management recommendation system with different elements that are used to determine persons involved within the project of the combination the ability to have a specific project aspect with geoscience informatics as taught by Xiao since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the geoscience informatics provides satisfaction for small-to-medium cultural heritage documentation to improve planning and preservation (pg. 392).
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Abebe further discloses further comprising of: receiving approved agile or hybrid-agile development project requirements; comprising of at least one of a software, firmware, hardware, digital, or quantitative technology products (Paragraphs [64-69]; Abebe discloses that the agile team structure is provided based on project requirements from the customer including deliverables (which is shown to be proof of concept for blockchain elements).) .  
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Shidlaghatta further teaches further comprising of: identifying one or more agile executives; wherein an approved project may be comprised of multiple agile teams working on similarly related products under the directive of one or more agile executive leaders; referred forward as agile executive leaders (Paragraphs [31-38]; Shidlaghatta teaches that the system provides experts, team members, and identifies managers to approve/pre-approve team members. Further, Abebe [41-51] discloses similar elements in terms of previous teams having worked on similar projects to determine the recommendation.
Examiner notes that the “agile executive leaders” is merely a title given to a person within the system, however, the functional aspect is that a user is identified. The system merely provides and identifies a user within the system, but giving the user/person a title is non-functional descriptive material. The system functions without regard to a title of a person, as there is no functional claim language, description, or requirement in terms of determining the specific title of a person in relation to other users. As such, the agile executive leader is merely describing a title for a  human reader that holds no functional bearing on the system. Refer to MPEP 2111.05.).  
Regarding claim 4, the combination teaches the above-enclosed limitations;
 	Abebe further discloses further comprising of: identifying one or more agile leadership team members; referred forward as agile development leaders (Paragraphs [65-69]; Abebe discloses that the system identifies two members as technical leaders and other team members based on skills, expertise, and project requirements.
Examiner notes that the “agile leadership team leaders” is merely a title given to a person within the system, however, the functional aspect is that a user is identified. The system merely provides and identifies a user within the system, but giving the user/person a title is non-functional descriptive material. The system functions without regard to a title of a person, as there is no functional claim language, description, or requirement in terms of determining the specific title of a person in relation to other users. As such, the agile leadership team leader is merely describing a title for a  human reader that holds no functional bearing on the system. Refer to MPEP 2111.05.).  
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Xiao further teaches further comprising of: wherein a development project is primarily a geoscience informatics or a geoscience information systems project, a field of study covering environment, earth, ecology, pollution, sustainability related concerns in informatics; which may contain one or more products (pgs. 390-392; Xiao teaches geoscience informatics in terms of cultural heritage documentation and preservation which can relate to hazardous environments and other conservation applications.).
Examiner notes that what the project is merely describes non-functional descriptive material. The system functions and operates in terms of project management and having the project being titled or directed towards a primary area of study is merely for a human reader to relate in terms of what the project is describing. The system would merely operate in terms of the project management and other aspects regardless of the field of study in terms of being geoscience informatics or other fields of study. Refer to MPEP 2111.05.).  
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Abebe further discloses further comprising of: identifying that an agile development team is to be structured for said development project (Paragraphs [64-69]; Abebe discloses that the system identifies and recommends a development team based on the project requirements.).  
Regarding claim 7, the combination teaches the above-enclosed limitations;
 	Abebe further discloses further comprising of: identifying at least one agile methodology to utilize in modeling team structure for said development project Paragraphs [64-69 and 87-91]; Abebe discloses that the recommendation system mines and generates specific team instances based on the software development knowledge base repository. This is further shown in [22-28] that describes the different methodologies that are gathered and stored within the repository for the recommendation system to utilize.).  
Regarding claim 8, the combination teaches the above-enclosed limitations;
 	Abebe further discloses further comprising of: modeling from agile team modeling principles wherein typical agile team models comprise of 4 to 10 team members which may include a coach, a product owner, a user experience designer, a quality tester, two or more of software engineers or quantitative data scientists, and any candidate specialists needed based on the requirements of said development project (Paragraphs [64-72]; Abebe discloses that the identified team is 6 people (within the range of 4 to 10). Further, Abebe disclose team members such as finance expert, technical leaders, technology stack members (interpreted as software engineers). 
Examiner notes that a coach, a product owner, a user experience designer, a quality tester, two or more of software engineers or quantitative data scientists, and any candidate specialists needed based on the requirements of said development project are merely titles. There is no functional relationship or identification that determines or identifies the specific roles or titles and thus the listed elements are merely for a human reader to better understand what the data (in this instance the team members) represent. The system functions in terms of providing team members but what the team members are titled are non-functional descriptive material. Refer to MPEP 2111.05.).  
Regarding claim 9, the combination teaches the above-enclosed limitations;
 	Abebe further discloses further comprising of: receiving from at least one customer, agile executive leader or agile development leader, any available data identifying: one or more scientific, engineering, or specialist candidates that would be utilized; at what stage or iteration of development said candidates would be utilized; an anticipated number of agile team members needed; any existing employees or contractors that could be used; any re-training that could be done; any new candidate hiring that is expected; any consultant hiring that is expected; geographic work locations; timeline data; licenses and certification requirements; access authorization or security clearance requirements; USCIS immigration constraints; salary or fees budgetary constraints; and any inclusive candidate demographics desired (Paragraphs [64-73]; Abebe discloses that the agile team management system provides learning modules based on gaps (interpreted as re-training), work time preferences and time zones (interpreted as work locations), timeline (as shown in Abebe [68]), and technical experts and leads based on the project requirements (as shown in Abebe [69]). The “any available data” is interpreted as one or more of the following from the list in terms of what data is within the system and Abebe discloses the above data from the system that is available to be utilized within the recommendation system.).  
Regarding claim 10, the combination teaches the above-enclosed limitations;
Abebe further discloses further comprising of: using a computer and software to input said data into a software document (Paragraphs [14-23, 52-58, and 64-69]; Abebe disclose that the system uses an interface to receive input in terms of different repository information and other data to determine the team build.
Further, Shidlaghatta teaches [40-43] that the system includes a user interface to provide input and other data within the agile team recommendation system.).  
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Abebe further discloses further comprising of: generating the first itineration of a team structure model document (Paragraphs [68-74]; Abebe discloses that the system provides the iteration of the project team with structure elements including communication channels, reports, structure aspects, and version control systems. 
Further, Shidlaghatta teaches [39-41] that the system onboards team members with details and other meeting information.).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abebe et al [2018/0068271], hereafter Abebe, in view of Shidlaghatta [2016/0189085], and Wen Xiao et al, “Geoinformatics for the conservation and promotion of cultural heritage in support of the UN Sustainable Development Goals” (2018), hereafter Xiao, further in view of Bhaskaran [2018/0365628].
Regarding claim 12, the combination teaches the above-enclosed limitations in terms of providing managers and other team members the ability to review the model document, however, the combination is not specific in terms of team members and making modifications found necessary; 
Bhaskaran teaches further comprising of: communicating with said project stakeholders; customers; agile executive leaders; agile development leaders to review said team structure model document, and making any modifications found necessary (Paragraphs [41-49]; Bhaskaran teaches a similar project management system that provides the ability to have users (freelancers, managers, customer, and other members) the ability to review, sign, and modify contracts and other project documents in terms of negotiations for scope, price, schedule, responsibilities, and conditions. Within the combination, Abebe and Shidlaghatta specifically teach the elements of the leaders, stakeholders, customers and Bhaskaran teaches that the team members and other users can review, sign, and modify contract and other document details pertaining to the project.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the agile team recommendation system with different team members and roles of the combination the ability to have members and customer modify, review, and sign contracts based on project details, terms, and conditions as taught by Bhaskaran since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the review and modifications allows for greater personal choice and control over terms and conditions for the project contract.
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abebe et al [2018/0068271], hereafter Abebe, in view of Shidlaghatta [2016/0189085], Wen Xiao et al, “Geoinformatics for the conservation and promotion of cultural heritage in support of the UN Sustainable Development Goals” (2018), hereafter Xiao, and Bhaskaran [2018/0365628], further in view of Jonathan Oron "Agile vs Waterfall Employee Recruitment" (2017), hereafter Oron.
Regarding claim 13, the combination teaches the above-enclosed limitations, however, the combination does not specifically teach the specific elements of talent acquisition to review, facilitate interview, and hire candidates; 
Oron teaches further comprising of: implementing said agile team structure model by advising with said talent acquisition providers to communicate the team structure model document; relaying any gathered information for the writing of job descriptions, talent sourcing, interviewing, and hiring of talent; reviewing any pre-vetted candidates from the talent acquisition providers; reviewing candidates with one or more project stakeholders, customers, agile executive leaders or agile development leaders; facilitating agile interviews, facilitating hiring, and making appropriate changes to the team structure model document as needed (Pgs. 3-5; Oron teaches that the agile team management methodology provides talent acquisition in terms of writing a job description, promoting the opportunity, screening and hiring applicants for microtasks (interpreted as making appropriate changes), and then transitioning the candidate to full-time employment. The combination provides the project management recommendations (including freelancers as taught by Bhaskaran within the project manager approval) that would be within the system elements to include the members through onboarding (as taught specifically through Abebe and Shidlaghatta).).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the agile project management team recommendation system that provides onboarding and freelancers of the combination the ability to have an agile talent acquisition as taught by Oron since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the agile talent acquisition provides a natural process of hiring talent through the course of the project creating a better transition [Oron pgs. 5-6].
Regarding claim 14, the combination teaches the above-enclosed limitations;
Abebe further discloses further comprising of: managing any changes to the agile team structure as work progresses through the iterations (Paragraphs [59-60, 72-74, and 89-90]; Abebe discloses that the system tracks and monitors changes and progress through the project development.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Friedlander et al [2013/0218619] (staffing project teams with skills and future predicted skills of work);
Holler et al [2014/0331172] (agile software development);
Wen Xiao et al “Geoinformatics for the conservation and promotion of cultural heritage in support of the UN Sustainable Development Goals” ISPRS Journal of Photogrammetry and Remote Sensing; January 12, 2018, accessed May 20, 2022 https://reader.elsevier.com/reader/sd/pii/S0924271618300017?token=BE86B7172B013C59D498482D53D8DDA32C4126FF2D02AC0FBEAFEFE25B6A64CFBF0EA5AFE10DD6441AF0F865D50DD94D&originRegion=us-east-1&originCreation=20220520153322 (geoinformatics definition);
Espen Aarseth “The field of Humanistic Informatics and its relation to the humanities” HUMAN IT, April 1997; accessed May 20, 2022 https://humanit.hb.se/article/viewFile/259/361 (Humanistic informatics);
Jay Walters “Towards a Discipline of Financial Informatics” August 25, 2014; accessed May 20, 2022 https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2122059 (financial informatics);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689